DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “each of the barrier” is improper and should read “each barrier,” “the barrier,” or “each of the barriers,” as Applicant sees fit. Appropriate correction is required. Claims 4-7, 9-12, and 16 are further objected to for this same informality as a result of their dependence therefrom. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 9-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each barrier" and “each of the barrier” in lines 22 and 24 respectively.  There is insufficient antecedent basis for this limitation in the claim. The claim sets forth “a barrier” and then the later limitations appear to indicate the presence of more than one barrier. It is unclear as to whether Applicant is claiming one, or multiple, barriers. Furthermore, Applicant’s specification and drawings appear to indicate that there is only one barrier present. FIG. 1 of Applicant’s drawings appears to show one continuous barrier structure that surrounds the display region. As such, under the broadest reasonable interpretation, the claim will be Claims 4-7, 9-12, and 16 are rejected due to dependence from claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. No. 2012/0064278 A1) in view of Hwang et al. (U.S. Pub. No. 2008/0315188 A1), Kwak et al. (U.S. Pub. No. 2014/0147684 A1) and Luo et al. (U.S. Patent No. 9,502,678 B2).
Regarding claim 1, Chen discloses a display substrate comprising:
a base substrate (FIG. 10: 210, see paragraph 0050), comprising a display region and a non-display region located around the display region (FIG. 10: display region is the region of the substrate on which 230 is formed; non-display is region surrounding 230);
an inorganic layer, located on the base substrate (FIG. 10: 260, see paragraph 0053); and
at least one convex-concave structure, located in the non-display region between the base substrate and the inorganic layer (FIG. 10: 212, see paragraph 0050),

wherein the at least one convex-concave structure comprises a plurality of convex-concave structures spaced from each other from inside to outside of the display region (FIG. 10: multiple 212s on each side of the display region).
Chen is silent in regards to a transition layer located between the inorganic layer and the at least one convex-concave structure;
a barrier, located in the non-display region and on a side of the inorganic layer away from the base substrate;
wherein the orthographic projection of the at least one convex-concave structure on the base substrate is located within an orthographic projection of the transition layer on the base substrate, and wherein the transition layer comprises a composited material layer comprising an organic material and an inorganic material, a content of the inorganic material is greater than a content of the organic material in the transition layer;
the orthographic projection of the at least one convex-concave structure on the base substrate is within an orthographic projection of the barrier on the substrate, each barrier is an independent and continuous protrusion and fully covers two convex-concave structures of the plurality of convex-concave structures, a thickness of each of the plurality of convex-concave structures is 0-1.5 microns, a thickness of each of the barrier is 1.5-3.0 microns, a width of each of the at least one convex-concave structure is 10-20 microns, a width of the barrier is 40-50 microns. 
Luo discloses a barrier, located in the non-display region on a side of the inorganic layer away from the base substrate (FIG. 1: 106, see col. 5, line 26), wherein the orthographic projection of the at least one convex-concave structure on the base substrate is within an orthographic projection of the barrier on the substrate (FIG. 1: 104 within 106), each barrier is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the barrier of Luo to the teachings of Chen so as to realize good performance in preventing oxygen and water vapor from entering the device (see col. 11, line 20-21).
Applying the barrier of Luo to the teachings of Chen provides for the barrier over the protrusions 210 of Chen, as such the combination discloses each barrier fully covers two convex-concave structures of the plurality of convex-concave structures. 
Luo further discloses a thickness of each of the plurality of convex-concave structures is between 10 and 100 microns (see col. 6, line 57), a thickness of the barrier is 10 and 100 microns (see col. 6, line 57; thickness of the barrier corresponds to thickness of 103), a width of each convex-concave structure is 10 to 50 microns (see col. 6, line 57), and of the barrier is 20 microns (see col. 9, line 46). Luo further discloses that these dimensions and the space created by them affects the production (or prevention thereof) of granules, and as such the dimensions are results-effective variables.
It would have been obvious to one of ordinary skill in the art from the teachings of Luo, which discloses the general conditions of a results-effective variable, to optimize the thicknesses and widths and arrive at the claim 1 limitations. The rationale being that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Hwang discloses a transition layer (FIG. 9: 212, see paragraph 0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Examiner notes that Hwang teaches forming the transition layer 212 directly over the entirety of the substrate 211. As such, within the context of the combination, the layer would be laminated directly over 210/212 of Chen. After such a modification, the combination teaches the transition layer between the inorganic layer and the at least one convex-concave structure, wherein the orthographic projection of the at least one convex-concave structure on the substrate is located within the orthographic projection of the transition layer on the base substrate.
Kwak discloses the transition layer comprises a composited material layer comprising an organic material and an inorganic material, a content of the inorganic material is greater than a content of the organic material in the transition layer (see paragraph 0055, Kwak discloses a hybrid barrier layer comprising 1:10 ratio of organic to inorganic material). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the material of Kwak to the transition layer of the combination so as to retain flexibility without cracking even when exposed to external stress (see paragraph 0055).
Regarding claim 4, Chen discloses the base substrate comprises an organic material (see paragraph 0027); and
the at least one base convex-concave structure is a protrusion contacting the base substrate (FIG. 10: 212 is a protrusion contacting 210).
Regarding claim 5, Chen discloses the protrusion is integrally formed with the base substrate (see paragraph 0050).
Regarding claim 7, Chen discloses the orthographic projection of the convex-concave structure on the first base substrate is a closed loop and surrounds the display region (see paragraph 0010).
Regarding claim 9, Chen discloses a cross section of the at least one convex-concave structure in a direction perpendicular to an extension direction of the at least one convex-concave structure is an arc (FIG. 10: 212 has arc shape at the top).
Regarding claim 10, Chen discloses an inorganic encapsulation layer, located on a side of the barrier away from the base substrate (FIG. 10: 280, see paragraph 0067);
wherein an orthographic projection of the barrier on the base substrate is within an orthographic projection of the inorganic encapsulation layer on the base substrate (FIG. 10: 270 within projection of 280).
Regarding claim 12, Chen discloses the inorganic layer comprises a passivation layer (see paragraph 0053).
Regarding claim 16, Chen discloses a display device comprising the display substrate according to claim 1 (see paragraph 0028).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (U.S. Pub. No. 2012/0064278 A1) in view of Hwang et al. (U.S. Pub. No. 2008/0315188 A1), Kwak et al. (U.S. Pub. No. 2014/0147684 A1) and Luo et al. (U.S. Patent No. 9,502,678 B2) as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. No. 2014/0217371 A1).
 Regarding claim 11, Chen is silent in regards to a pixel defining layer, located in the display region, wherein at least a portion of the barrier and the pixel defining layer are formed in a same layer by using a same material.
.
Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Luo reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819